Citation Nr: 0409508	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  98-08 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating for post-traumatic 
stress disorder (PTSD), in excess of 10 percent from April 12, 
1991, and in excess of 30 percent from November 7, 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1968 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

In September 2003, the veteran and his spouse gave sworn testimony 
to the undersigned in a hearing at the RO.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the appellant in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.  

2.  From April 12, 1991 to November 7, 1996, the veteran's 
service-connected PTSD was productive of definite social and 
industrial impairment.  

3.  The service-connected PTSD is not productive of more than 
definite social and industrial impairment.  

4.  As of November 7, 1996, the service-connected PTSD is 
manifested by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

5.  The service-connected PTSD does not produce occupational and 
social impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

6.  The service-connected PTSD does not produce occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

7.  The service-connected PTSD does not produce total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, and no more, for PTSD, 
from April 12, 1991 to November 7, 1996, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Code 9411 (1991, 2003).

2.  The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 9411 (1991, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") became 
law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

Pursuant to the requirements of VCAA, the veteran was sent a 
letter in August 2003.  This letter told him (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence that 
VA will seek to provide, and (3) of the information and evidence 
that the claimant is expected to provide.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002).  The rating decision, 
statement of the case, and supplemental statement of the case, as 
well as the discussion during a September 2003 hearing, notified 
the veteran and his representative of the status of the evidence 
as it was developed.  

VA has made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits.  This 
includes private records which the veteran adequately identified 
and authorized VA to obtain.  All relevant Federal records have 
been obtained.  The service medical records are in the claims 
folder.  VA clinical records have been obtained.  The veteran has 
been examined for VA and a medical opinion rendered.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  There is no reasonable 
possibility that further assistance would aid in substantiating 
the claim.  

Further, the veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  Notably, neither the appellant nor the representative 
has asserted that the case requires further development or action 
under VCAA or its implementing regulations.  

Thus, the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, regulations and 
VA procedural guidance.  See also 38 C.F.R. § 3.103 (2002).  
Therefore, it would not abridge the appellant's rights under VCAA 
and implementing regulations for the Board to proceed to review 
the appeal.  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet App 412 (2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In this case, the initial AOJ decision was made prior to November 
9, 2000, the date the VCAA was enacted.  VA believes that this 
decision is incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, regarding the issue of evaluation of PTSD, a 
December 1997 rating decision granted service connection for PTSD 
and assigned an initial evaluation of 10 percent.  The veteran's 
notice of disagreement was received in January 1998.  in March 
1998, he was sent a statement of the case containing the criteria 
for rating PTSD, effective both before and after November 7, 1996.  
His substantive appeal was received in May 1998.  Following 
further development, a June 2003 rating decision evaluated the 
disability as 10 percent disabling from April 1991 and as 30 
percent disabling from November 1996.  Only after that rating 
action was promulgated did the AOJ, in August 2003, provide notice 
to the claimant regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the claimant to 
submit any evidence in his or her possession that pertains to the 
claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, at  
421, 422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
at 421.  Similarly, a claimant is not compelled under 38 U.S.C. § 
5108 to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after a 
decision of either the AOJ or the Board becomes final that a 
claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in August 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a Statement of the Case (SOC) [or Supplemental 
Statement of the Case (SSOC)] was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet App 412, 422 (2004) 
held, in part, that a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  

Rating.  Service-connected disabilities are rated in accordance 
with a schedule of ratings which are based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  

There was a change in the rating criteria during the pendency of 
this claim.  Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process has 
been concluded, the version most favorable will apply unless 
Congress provided otherwise or permitted the Secretary to provide 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).   However, the old regulatory criteria must 
be applied prior to the effective date of the new criteria.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  The new rating 
criteria are not retroactive and must be applied as of the 
effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

Prior to November 7, 1996, psychoneurotic disorders were evaluated 
as 100 percent disabling where the attitudes of all contacts 
except the most intimate were so adversely affected as to result 
in virtual isolation in the community; with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat from 
mature behavior; with the veteran demonstrably unable to obtain or 
retain employment.  A 70 percent evaluation required that the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, with the 
psychoneurotic symptoms of such severity and persistence that 
there was severe impairment in the ability to obtain or retain 
employment.  A 50 percent rating required that the ability to 
establish or maintain effective or favorable relationships with 
people was considerably impaired; and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels were 
so reduced as to result in considerable industrial impairment.  A 
30 percent rating required definite impairment in the ability to 
establish or maintain effective and wholesome relationships with 
people, so that the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and reliability 
levels as to produce definite industrial impairment.  A 10 percent 
rating contemplated manifestations which were less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and industrial 
impairment.  A 0 percent rating was assigned where there were 
neurotic symptoms which might somewhat adversely affect 
relationships with others but which did not cause impairment of 
working ability.  38 C.F.R. Part 4, Codes 9400-9411 (1996) 
(effective prior to November 7, 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

Total occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own 
name...........................................100
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish and 
maintain effective 
relationships.....................................................
...........70
Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social 
relationships................................................50
Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events)..................30
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous 
medication.................................................10
A mental condition has been formally diagnosed, but symptoms are 
not severe enough either to interfere with occupational and social 
functioning or to require continuous 
medication...................................................0

38 C.F.R. § 4.130, Code 9411 (1997-2003).  

Background.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
acknowledged that the extent of disability may vary during the 
course of development of an initial claim, so that staged ratings 
may be required.  That was the case here, with the RO assigning 
staged ratings of 10 percent from April 12, 1991, and 30 percent 
from November 7, 1996.  The Board will review the history of the 
claim, and consider the appropriate evaluation at all stages of 
the claim.  

The veteran's request to reopen his claim for service connection 
for a psychiatric disorder was received on April 12, 1991.  

A county mental health services evaluation was completed in March 
1991.  The veteran reported that he was unemployed and had worked 
intermittently as a finish carpenter.  On mental status 
examination, he was noted to be well groomed and dressed.  He 
offered information freely but occasionally lost his train of 
thought.  He appeared to be average or above in intelligence with 
ability for insightful thinking.  His mood was anxious.  His 
attention span seemed to be in the normal range.  Suicidal 
ideation was absent.  His thinking was preoccupied with Vietnam.  
Anxiety appeared to permeate most aspects of his life.  He was 
motivated for self-care.  Symptoms included phobic avoidance and 
sleep disturbance.  The diagnosis was PTSD.  The examiner's 
opinion as to the GAF was 41.  

The global assessment of functioning (GAF) is a scale reflecting 
the psychological, social and occupational functioning under 
hypothetical continuum of mental illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  

A GAF of 41 to 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV, at 32; Richard 
v. Brown, 9 Vet. App. 266, 267 (1996).  

County clinical notes record treatment from April to September 
1991, with improvement noted on several occasions.  In September 
1991, phobic avoidance and sleep disturbance were noted.  It was 
commented that symptoms of PTSD prevented sustained employment.  
The veteran continued to deal with related stress.  

In a letter dated in November 1991, a private counselor, Kit 
Clapham, M.A., reported treating the veteran since January 1991.  
PTSD was diagnosed.  Symptoms were recurring and intrusive 
thoughts while awake and asleep, dreams and nightmares on a weekly 
basis, a significant numbing response, reduced involvement in the 
world, losing interest in things, feeling very estranged and 
detached from others, few friends, being completely constricted in 
his emotional contact and affect, exaggerated startle response, 
survival guilt, and problems with memory and concentration.  The 
counselor recounted that the veteran had panic attacks.  He was 
observed to be anxious and nervous and had to be walked around the 
block to reduce his anxiety.  

In June 1992, a private counselor, Kris Pena, wrote that the 
veteran was being treated for PTSD with medication and personal 
counseling.  An objective was to maintain recently obtained 
employment.  

VA examined the veteran for PTSD in September 1992.  The detailed 
report reflects consideration of the history provided by the 
veteran as well as service medical records and post-service 
private medical records.  His complaints included an inability to 
be around crowds, anxiety, insomnia, nightmares, poor appetite, 
and compromised concentration and energy levels.  He stated that 
he was preoccupied with thoughts of Vietnam and had flashbacks.  
On mental status examination, he was moderately well groomed and 
exhibited no unusual kinetic behavior.  His mood was pleasant and 
cooperative.  His affect was mildly anxious, but otherwise 
appropriate.  There was no evidence of anger, irritability, 
sadness or tearing.  There was no evidence of hallucinations or 
illusions.  Speech was affective with a 2+ lag.  Thought processes 
were coherent.  Generally, he over-elaborated and became 
tangential, at times.  He was spontaneous.  His style was somewhat 
controlling.  There was no evidence of psychotic symptoms.  He was 
oriented without cognitive deficits.  The examiner referenced 
previous tests and work-ups.  It was noted that he endorsed every 
PTSD symptom.  It was concluded that the evidence supported a 
diagnosis of a dysthymic disorder, rather than PTSD.  Episodic 
alcohol and cocaine abuse in remission and a passive aggressive 
personality were other diagnoses.  The non-service-connected 
dysthymia resulted in a GAF of 65.  

A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  

In a letter dated in April 1993, the county mental health services 
stated that they had treated the veteran for PTSD since February 
1991.  The veteran had responded favorably to treatment.  

Mr. Clapham, in a letter dated in April 1993, discussed the 
diagnosis.  The veteran was still being treated for symptoms 
including anxiety, depression, startle response, sleep 
disturbances, and intrusive memories.  

VA received another group of clinical notes from the county 
facility covering the period from April 1991 to July 1994.  These 
notes do not provide sufficient information to rate the 
disability.  The July 1994 record reflects that the veteran was 
still having nightmares.  

Additional records from the county facility cover the period from 
June 1994 to April 1996.  In a letter dated in March 1996, James 
Glover, M.D., reported treating the veteran for PTSD.  He had 
impairment with chronic recurrent anxiety, instability and 
insomnia.  He was unable to sit with his back to a window as he 
had to be constantly vigilant against danger.  

A December 1997 rating decision granted service connection for 
PTSD with a 10 percent rating effective from April 12, 1991.  The 
notice of disagreement was received in January 1998.  

The report of the January 1998 VA examination provides a detailed 
analysis and evaluation of the veteran's disability.  The 
veteran's complaints included being unable to hold a job because 
of being unable to keep up with production pressures.  He reported 
difficulty with stress, short-term memory, seeing and hearing.  He 
told of marital problems.  He had difficulty sleeping.  He had 
dreams of Vietnam, but had not had a nightmare for 6 months.  He 
was currently working as a night watchman.  Mental status 
examination revealed the veteran to be moderately well groomed 
with no unusual kinetic behavior.  His mood was pleasant and 
cooperative.  His affect was appropriate to the situation.  He had 
no appreciable change in affect as he described his experiences in 
Vietnam.  There was no evidence of anger or irritability.  He was 
engaging and appeared to have fairly good object relations.  There 
was no evidence of hallucinations or illusions.  Speech was 
relatively inflective, and without pressure or lag.  Thought 
processes were coherent and goal directed.  He was spontaneous.  
There was no evidence of psychotic thinking.  There was no 
suicidal or homicidal ideation.  He was oriented.  Memory testing 
indicated malingering.  The examiner concluded that the veteran 
continued to have symptoms of an affective disorder, which was 
most appropriately described as dysthymia.  The doctor expressed 
the opinion that the veteran's dysthymia was not related to his 
military service.  The doctor felt that it was highly likely that 
the veteran's complaints of PTSD were factitious.  The reasons for 
this conclusion were explained in detail.  Of particular note was 
the role of treatment in reinforcing the veteran's feeling that he 
had PTSD.  Diagnoses were dysthymic disorder and PTSD by history.  
The current GAF was 63, with moderate difficulty in social and 
occupational functioning on the basis of dysthymia.  So far as the 
veteran felt a need to assume a sick role by taking on symptoms of 
PTSD for intrapsychic psychological purposes, he was also disabled 
and his GAF on that basis was estimated at 70.  

VA clinical notes from January 1992 to April 1998 are of record.  
These do not document any symptoms of the criteria for rating in 
excess of 30 percent.  In April 1998, the veteran expressed 
concern over feelings of anger.  He had situational depression and 
anger.  He was able to work through feelings about his work.  In 
May 1998, he expressed concern over his ability to remember and 
concentrate.  He stated that he felt overwhelmed with stress 
centering around work.  He appeared anxious.  He was experiencing 
multiple current stressors, such as work, marital and financial 
problems.  Later that month, the veteran reported that he was 
feeling better.  He was attempting to engage in more family 
activities and recreational outlets.  He was still having work 
related problems.  His mood and affect appeared more relaxed.  In 
June 1998, the veteran expressed feeling more energized and he 
appeared to be more alert and energized.  

Another copy of notes covers the period through February 1999.  In 
February 1999, the veteran's mood and affect were depressed on a 
situational basis.  

A detailed VA psychiatric examination for PTSD was performed in 
April 2000.  The veteran gave a history of frequent lay-offs from 
jobs.  Currently, he was employed by the United States Postal 
Service (USPS), but found the job stressful.  He complained of 
depression and anxiety, but these responded to medication.  He 
reported having nightmares and flashbacks, about once a month.  
Objectively, the veteran was well oriented.  There were no signs 
of psychiatric symptomatology, such as hallucinations or 
delusions.  Affect was appropriate to cognitive content, with no 
overt evidence of depression, anxiety or other dysphoria.  The 
veteran's thoughts were logical.  His speech was coherent.  He 
showed a wide range of emotion and was quite cordial.  He laughed 
appropriately and was serious appropriately.  His operative 
vocabulary suggested a high-average intelligence.  There was no 
evidence of psychomotor agitation or retardation.  His mood was 
fairly consistent and did not show rapid or inappropriate changes.  
There were no complaints of memory loss or impairment.  There were 
no allegations of suicidal or homicidal thoughts.  Impulse 
control, judgment and insight were good.  The diagnosis was PTSD 
by history.  The GAF as 68.  

VA clinical notes show treatment through April 2002.  At that 
time, it was noted that the veteran was still working at the Post 
Office.  He complained that concentration and memory were poor and 
that they interfered with his performance.  He described other 
problems at work.  He also told of his Vietnam experiences and of 
remembering them.  Objectively, he was tearful when talking about 
Vietnam.  His mood was depressed.  His affect was appropriate to 
thought content.  He denied suicidality.  No psychotic symptoms 
were elicited.  

The veteran had a psychological evaluation in April 2003.  It was 
noted that he was currently employed by the USPS.  He complained 
of trouble sleeping.  He told of memory problems and reported that 
he used a notebook to supplement his short-term memory.  His 
concentration was reportedly shot and caused trouble at work.  He 
said he had startle reactions several times a day.  He preferred 
to sit facing doors.  Objectively, he was reasonably neat and 
clean.  He rambled some in his talk but speech was generally 
logical and did not include flight of ideas, obsessional ideation, 
or distractibility.  Thought content centered on Vietnam 
experiences.  There was no evidence of delusions or 
hallucinations.  He did not become emotionally upset, although he 
did describe some problems with irritability, anger and 
depression.  He was oriented as to time, place and person.  His 
word usage and vocabulary indicated at least normal intelligence, 
but the problems with memory and concentration would probably 
lower his cognitive efficiency to some extent.  The diagnosis was 
PTSD.  The GAF was 60.  

A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  

In September 2003, the veteran and his wife gave sworn testimony 
in a hearing before the undersigned.  They reported difficulties 
at work because the veteran did not meet production goals.  He 
lost time from work.  There was testimony of symptoms including 
forgetfulness, being easily aggravated, and anxiety.  

Analysis-Rating Criteria Effective November 7, 1996.  The veteran 
is rated as 30 percent disabled under the current criteria.  This 
evaluation is appropriate where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent events).  
Comparing the veteran's symptomatology to these criteria, it is 
clear that his symptoms are almost four square with those required 
for the 30 percent evaluation.  

The next higher rating, 50 percent, has the following criteria: 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

Comparing the criteria for a higher evaluation with the symptoms 
recorded on VA examination and in private and VA clinical notes, 
we see that the disability does not approximate any of the 
applicable criteria.  38 C.F.R. § 4.7 (1991-2003).  The veteran 
has never exhibited a flattened affect.  His speech has never been 
circumstantial, circumlocutory, or stereotyped.  His panic attacks 
do not average more than once a week, and appear to have 
significantly improved.  His memory deficits are within the range 
appropriate for the 30 percent rating, and he does not have 
difficulty in understanding complex commands; or the kind of 
impairment of short- and long-term memory where he retains only 
highly learned material or forgets to complete tasks.  Judgment 
and impaired abstract thinking are good and not impaired.  He does 
not exhibit disturbances of motivation or mood.  While he has some 
difficulty at work, he has been able to establish and maintain an 
effective work relationship for several years.  

Similar review of the items in the criteria for the 70 and 100 
percent evaluations shows that those criteria have not been met.  

Thus, the veteran's disability does not meet any of the criteria 
for a higher evaluation.  The veteran may feel that a higher 
rating is warranted; however, the reports by the many trained 
medical personnel who have reviewed the file are significantly 
more probative and provide, by a wide margin, a preponderance of 
evidence which establishes that a rating in excess of 30 percent 
is not supported in this case.  

Analysis-Rating Criteria Effective Prior to November 7, 1996.  The 
RO assigned a 10 percent rating prior to November 7, 1996.  Under 
the criteria in effect at that time, the 10 percent evaluation was 
appropriate where there was emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  

The next higher rating, 30 percent, required definite impairment 
in the ability to establish or maintain effective and wholesome 
relationships with people, so that the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, efficiency 
and reliability levels as to produce definite industrial 
impairment.  

The September 1992 VA examination concluded with a GAF of 65, 
which is consistent with a mild impairment.  The VA examiner also 
argued against a diagnosis of PTSD.  Later, VA rejected the 
examiner's diagnosis and found that the veteran had PTSD.  We also 
reject the assessment of the disability.  Particularly, a private 
counselor, Mr. Clapham, reported that the veteran actually 
exhibited panic attacks in his office on the first several visits 
and was so anxious that he had to be walked around the block to 
calm down.  The symptoms witnessed by Mr. Clapham and other 
counselors are clearly more than mild.  The Board finds that they 
more properly approximate the definite impairment for which a 30 
percent rating is appropriate.  

In March 1991, a county mental health worker expressed the opinion 
that the GAF was 41.  That would be consistent with serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  However, the examination report did not show any of 
those symptoms.  The examiner specified that suicidal ideation was 
absent.  There was no evidence of severe obsessional rituals, 
frequent shoplifting, or a lack of friends.  The veteran was 
unemployed, but this does not mean that he was unable to keep a 
job.  In fact, the record shows that the veteran continued to 
obtain work.  Some of this work was in building trades, which was 
of limited duration by its nature.  

Looking to the actual symptomatology described by both early and 
later care providers (as reported above), we see that the veteran 
did not display symptoms which would approximate the criteria for 
a 50 percent rating, where the ability to establish or maintain 
effective or favorable relationships with people was considerably 
impaired; and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so reduced as 
to result in considerable industrial impairment.  38 C.F.R. § 4.7 
(1991-2003).  

Here again, the Board finds that the medical reports provide a 
preponderance of evidence which establishes that prior to November 
7, 1996, the disability warranted an evaluation of 30 percent and 
no more.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2003) have been considered whether or not 
they were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).  The Board, as did the RO (see statement of 
the case dated in February 1998), finds that the evidence of 
record does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  In 
this regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds that 
the criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

A rating of 30 percent for PTSD, from April 12, 1991 to November 
7, 1996, is granted, subject to the laws and regulations governing 
the payment of monetary awards.  

A rating in excess of 30 percent for PTSD is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



